— Judgment, Supreme Court, New York County (Renee A. White, J.), rendered January 7, 1991, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find the evidence was sufficient as a matter of law to support the verdict finding defendant guilty of attempted robbery in the third degree. The element of threatened use of force was satisfied by the evidence that defendant threatened to kill the complainants with a gun if they did not give him money. (Penal Law §§ 160.00, 160.05.) Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the prosecution witnesses were properly placed before the jury and, after considering the relative force of the conflicting testimony and the competing inferences which may be drawn therefrom, we find no reason on the record before us to disturb its determination. Furthermore, defendant’s threats of injury to the complainants, his lack of remorse, and his criminal record justified the sentence imposed. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.